

Exhibit 10.2

--------------------------------------------------------------------------------



A-MARK PRECIOUS METALS, INC.


2014 Stock Award And Incentive Plan
As Amended and Restated November 2, 2017



--------------------------------------------------------------------------------





1.    Purpose of the Plan.
The purpose of this 2014 Stock Award and Incentive Plan (the "Plan") is to aid
A-Mark Precious Metals, Inc., a Delaware corporation (the "Company"), in
attracting, retaining, motivating and rewarding employees, non-employee
directors and other persons who provide substantial services to the Company or
its subsidiaries or affiliates, to provide for equitable and competitive
compensation opportunities, to authorize incentive awards that appropriately
reward achievement of Company and business-unit goals and recognize individual
contributions without promoting excessive risk, and to promote the creation of
long-term value for stockholders by closely aligning the interests of
Participants with those of stockholders. The Plan authorizes stock-based and
cash-based incentives for Participants.
2.    Definitions.
In addition to the terms defined in Section 1 above and elsewhere in the Plan,
the following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
(a)    “Annual Incentive Award” means a Performance Award granted under Section
7(c).     


(b)    "Annual Limit" has the meaning as defined in Section 5(b).


(c)    "Award" means any Option, SAR, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.
(d)    "Beneficiary" shall mean any person or trust which has been designated by
a Participant in his or her most recent written beneficiary designation filed
with the Committee to receive the benefits specified under this Plan upon such
Participant's death or, if there is no designated Beneficiary or surviving
designated Beneficiary, then any person or trust entitled by will or the laws of
descent and distribution to receive such benefits in the event of a
Participant’s death.
(e)    "Board" means the Company’s Board of Directors.
(f)    "Code" means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions and regulations.
(g)    "Committee" means the Compensation Committee of the Board, the
composition and governance of which is established in the Committee's Charter as
approved from time to time by the Board and other corporate governance documents
of the Company. No action of the Committee shall be void or deemed to be without
authority due to the failure of any member, at the time the action was taken, to
meet any qualification standard set forth in the Committee Charter or this Plan.
The full Board


1



--------------------------------------------------------------------------------




may perform any function of the Committee hereunder, in which case the term
"Committee" shall refer to the Board.
(h)    "Covered Employee" means an Eligible Person who is a Covered Employee as
specified in Section 10(j).
(i)    "Deferred Stock" means a right, granted to a Participant under
Section 6(e), to receive Stock or other Awards or a combination thereof at the
end of a specified deferral period. Deferred Stock may be denominated as "stock
units," "restricted stock units," "phantom shares," "performance shares," or
other appellations.
(j)    "Dividend Equivalent" means a right, granted to a Participant under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to all or a specified portion of the dividends paid with respect to a
specified number of shares of Stock.
(k)    "Effective Date" means the effective date specified in Section 10(p).
(l)    "Eligible Person" has the meaning specified in Section 5.
(m)    "Exchange Act" means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.
(n)    "Fair Market Value" means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under the following
procedure or a substitute procedure as may be approved from time to time by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock as of any given date means the closing sale price of a share reported
on the principal trading market for Stock (or, if shares are then principally
traded on a national securities exchange, in the reported “composite
transactions” for such exchange) for such date, or, if no shares were traded on
that date, on the next preceding day on which there was such a trade. Fair
Market Value relating to the exercise price of any Non-409A Option or Stock
Appreciation Right shall conform to requirements under Code Section 409A.
(o)     "409A Award" means an Award that constitutes a deferral of compensation
subject to Code Section 409A and regulations thereunder. "Non-409A Award" means
an Award other than a 409A Award (including an Award exempt under Treasury
Regulation § 1.409A-1(b)(4) and any successor regulation). Although the
Committee retains authority under the Plan to grant Options and Stock
Appreciation Rights and Restricted Stock on terms that will qualify those Awards
as 409A Awards, Options and Stock Appreciation Rights and Restricted Stock are
intended to be Non-409A Awards (referred to herein as "Non-409A Options" and
"Non-409A Stock Appreciation Rights") unless otherwise expressly specified by
the Committee.


(p)    "Incentive Stock Option" or "ISO" means any Option designated as an
incentive stock option within the meaning of Code Section 422 or any successor
provision thereto and qualifying thereunder.
(q)    "Option" means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during specified time
periods.
(r)    "Other Stock-Based Awards" means Awards granted to a Participant under
Section 6(h).
(s)    "Participant" means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.


2



--------------------------------------------------------------------------------




(t)    "Performance Award" means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments,
as determined by the Committee, based upon performance criteria specified by the
Committee.
(u)    "Qualified Member" means a member of the Committee who is a "Non-Employee
Director" within the meaning of Rule 16b-3(b)(3), an "outside director" within
the meaning of Regulation § 1.162-27 under Code Section 162(m), and
"independent" within the meaning of applicable rules of any stock exchange or
other trading market on which Stock is then listed or quoted and applicable
corporate governance documents of the Company.
(v)    "Restricted Stock" means Stock granted to a Participant under
Section 6(d) which is subject to certain restrictions and to a risk of
forfeiture.
(w)    "Rule 16b-3" means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.
(x)    "Stock" means the Company’s Common Stock, par value $0.01 per share, and
any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 10(c).
(y)    "Stock Appreciation Rights" or "SAR" means a right granted to a
Participant under Section 6(c).
3.    Administration.
(a)    Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be granted or exercised and on which the
risk of forfeiture or deferral period relating to Awards shall lapse or
terminate, the acceleration of any such dates, the expiration date of any Award,
whether, to what extent, and under what circumstances an Award may be settled,
or the exercise price of an Award may be paid, in cash, Stock (including Stock
deliverable in connection with the Award), other Awards, or other property, and
other terms and conditions of, and all other matters relating to, Awards
(including authority to specify terms of Awards applicable in the event of a
change in control); to prescribe documents evidencing or setting terms of Awards
(such Award documents need not be identical for each Participant), amendments
thereto, and rules and regulations for the administration of the Plan and
amendments thereto; to construe and interpret the Plan and Award documents and
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee may deem necessary
or advisable for the administration of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 10(b) and other persons
claiming rights from or through a Participant, and stockholders.
(b)    Manner of Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award intended by the Committee to qualify as "performance-based
compensation" within the meaning of Code Section 162(m) and regulations
thereunder or intended to be covered by an exemption under Rule 16b-3 under the
Exchange Act may be taken by a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members or may be taken by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed of two or more Qualified
Members. The Committee otherwise may act through a subcommittee or with members
of the Committee


3



--------------------------------------------------------------------------------




abstaining or recusing themselves to ensure compliance with regulatory
requirements or to promote effective governance as determined by the Committee.
Such action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of any Member(s), shall be the action of the Committee for
purposes of the Plan. The express grant of any specific power to the Committee,
and the taking of any action by the Committee, shall not be construed as
limiting any power or authority of the Committee. To the fullest extent
authorized under applicable provisions of the Delaware General Corporation Law,
the Committee may delegate to officers or managers of the Company or any
subsidiary or affiliate, or committees thereof, the authority, subject to such
terms as the Committee shall determine, to perform such functions, including
administrative functions, as the Committee may determine, to the extent that
such delegation (i) will not result in the loss of an exemption under Rule
16b-3(d) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company, (ii) will not cause Awards intended to
qualify as "performance-based compensation" under Code Section 162(m) to fail to
so qualify, (iii) will not result in a related-person transaction with an
executive officer required to be disclosed under Item 404(a) of Regulation S-K
(in accordance with Instruction 5.a.ii thereunder) under the Exchange Act, and
(iv) is permitted under applicable provisions of the Delaware General
Corporation Law and other applicable laws and regulations.
(c)    Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Company to assist in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and any such person shall, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action, determination, or interpretation.
4.    Stock Subject to Plan and Related Limitations.
(a)    Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall
be 1,150,000 for all types of Awards (the “General Reserve”) plus 60,000
available only for “inducement awards” granted to a newly hired employee in
accordance with Nasdaq Listing Rule 5635(c)(4) (the “Inducement Reserve”). Any
shares of Stock delivered under the Plan shall consist of authorized and
unissued shares or treasury shares.
(b)    Share Counting Rules. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments in
accordance with this Section 4(b). Shares shall be counted against those
reserved to the extent such shares have been delivered and are no longer subject
to a risk of forfeiture. Accordingly, to the extent that an Award under the
Plan, in whole or in part, is canceled, expired, forfeited, settled in cash, or
otherwise terminated without delivery of shares to the Participant, the shares
retained by or returned to the Company will not be deemed to have been delivered
under the Plan and will be deemed to remain or to become available under this
Plan. However, from and after November 2, 2017, shares that are withheld from an
Award or separately surrendered by the Participant in payment of the exercise
price or taxes relating to such an Award, and the full number of shares as to
which a stock appreciation right is exercised, shall be deemed to constitute
shares delivered and will not be deemed to remain or to become available again
under the Plan. Any shares recaptured under this Section 4(b) that were General
Reserve shares will be deemed to be available as General Reserve shares, and
recaptured shares that were Inducement Reserve shares will be deemed to be
available as Inducement Reserve shares. The Committee may determine that Awards
may be outstanding that relate to more shares than the aggregate remaining
available under the Plan so long as Awards will not in fact


4



--------------------------------------------------------------------------------




result in delivery and vesting of shares in excess of the number then available
under the Plan. In addition, in the case of any Award granted in assumption of
or substitution for an award of a company or business acquired by the Company or
a subsidiary or affiliate, shares delivered or deliverable in connection with
such assumed or substitute Award shall not be counted against the number of
shares reserved under the Plan (such assumed or substitute Awards may be
administered under the Plan, however). This Section 4(b) shall apply to the
share limit imposed to conform to the Treasury regulations governing ISOs only
to the extent consistent with applicable regulations relating to ISOs under the
Code.
5.    Eligibility and Certain Award Limitations.
(a)    Eligibility. Awards may be granted under the Plan only to Eligible
Persons. For purposes of the Plan, an "Eligible Person" means an employee of the
Company or any subsidiary or affiliate, including any executive officer,
non-employee director of the Company, or consultant or other person who provides
substantial services to the Company or a subsidiary or affiliate, and any person
who has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate. An employee on leave of absence may be
considered as still in the employ of the Company or a subsidiary or affiliate
for purposes of eligibility for participation in the Plan. For purposes of the
Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee. Holders of awards granted by a company or business
acquired by the Company or a subsidiary or affiliate (including a business
combination) are eligible for Awards granted in assumption of or in substitution
for such outstanding awards.
(b)    Per-Person Award Limitations. In each fiscal year during any part of
which the Plan is in effect, an Eligible Person may be granted Awards in the
aggregate relating to up to his or her Annual Limit. A Participant's Annual
Limit, in any fiscal year during any part of which the Participant is then
eligible under the Plan, shall equal 250,000 shares plus the amount of the
Participant's unused Annual Limit relating to Stock-denominated Awards as of the
close of the previous fiscal year, subject to adjustment as provided in Section
10(c). In the case of a cash-denominated Award for which the limitation set
forth in the preceding sentence would not operate as an effective limitation
satisfying Treasury Regulation § 1.162-27(e)(4) (including a cash Performance
Award under Section 7), an Eligible Person may not be granted Awards authorizing
the earning during any fiscal year of an amount that exceeds the Participant's
Annual Limit, which for this purpose shall equal the greater of 20% of the
Company’s GAAP pre-tax income for that fiscal year or $4 million plus the amount
of the Participant's unused cash Annual Limit as of the close of the previous
year (this limitation is separate and not affected by the number of Awards
granted during such calendar year subject to the limitation in the preceding
sentence). For this purpose, (i) "earning" means satisfying performance
conditions so that an amount becomes payable, without regard to whether it is to
be paid currently or on a deferred basis or continues to be subject to any
service requirement or other non-performance condition, (ii) a Participant's
Annual Limit is used to the extent a number of shares or cash amount may be
potentially earned or paid under an Award, regardless of whether such shares or
amount in fact are earned or paid, and (iii) the Annual Limit applies to
Dividend Equivalents under Section 6(g) only if such Dividend Equivalents are
granted separately from and not as a feature of another Award. In the case of a
non-employee director of the Company, additional limits shall apply such that
the maximum grant-date fair value of Stock-denominated Awards granted in any
fiscal year during any part of which the director is then eligible under the
Plan shall be $300,000, except that such limit for a non-employee Chairman of
the Board shall be $600,000.


6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or


5



--------------------------------------------------------------------------------




thereafter (subject to Section 10(e)), such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine,
including terms requiring forfeiture of Awards in the event of termination of
employment or service by the Participant and terms permitting a Participant to
make elections relating to his or her Award. The Committee shall retain full
power and discretion with respect to any term or condition of an Award that is
not mandatory under the Plan. The Committee may require payment of consideration
for an Award except as limited by the Plan.
(b)    Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
(i)    Exercise Price. The exercise price per share of Stock purchasable under
an Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Sections 6(f), 6(h) and 8(a). Notwithstanding the foregoing, any Award resulting
from an assumption or granted in substitution for an outstanding award granted
by a company or business acquired by the Company or a subsidiary or affiliate
(including a business combination) shall satisfy this Section 6(b)(i) if the
assumption or substitution preserves without enlarging the in-the-money value of
the original award at the date of the acquisition. No adjustment will be made
for a dividend or other right for which the record date is prior to the date on
which the stock is issued, except as provided in Section 10(c) of the Plan.
(ii)    Option Term; Time and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Section 10(k)), including, without limitation, cash, Stock
(including through withholding of Stock deliverable upon exercise, except that
any such withholding transaction that will result in additional accounting
expense to the Company must be expressly authorized by the Committee), other
Awards or awards granted under other plans of the Company or any subsidiary or
affiliate, or other property (including through "cashless exercise"
arrangements, to the extent permitted by applicable law), and the methods by or
forms in which Stock will be delivered or deemed to be delivered in satisfaction
of Options to Participants.
(iii)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422, including but not limited to
the requirement that no ISO shall be granted more than ten years after the
Effective Date.
(c)    Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i)        Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, which grant price shall be not
less than the Fair Market Value of a share of Stock on the date of grant of such
SAR.


(ii)    Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to


6



--------------------------------------------------------------------------------




Participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and the maximum term of an SAR, which in no
event shall exceed a period of ten years from the date of grant.
(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Participants on the following terms and conditions:
(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to Section 6(d)(iv) below).
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.
(iii)    Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms (including any
restrictions and risk of forfeiture) as applied to the original Restricted Stock
to which it relates, or (C) deferred as to payment, either as a cash deferral or
with the amount or value thereof automatically deemed reinvested in shares of
Deferred Stock, other Awards or other investment vehicles, subject to such terms
as the Committee shall determine or permit a Participant to elect; provided,
however, that dividends on Restricted Stock subject to a risk of forfeiture
based on performance conditions shall be subject to the same risk of forfeiture
based on performance conditions. Unless otherwise determined by the Committee,
Stock distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
(e)    Deferred Stock (Including Restricted Stock Units). The Committee is
authorized to grant Deferred Stock to Participants, which are rights to receive
Stock, other Awards, or a combination thereof at the end of a specified period
of time, subject to the following terms and conditions:


7



--------------------------------------------------------------------------------




(i)    Award and Restrictions. Issuance of Stock will occur upon expiration of
the period of time specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Forfeitable Deferred Stock may be designated as
“Restricted Stock Units” or otherwise designated by the Committee. Deferred
Stock may be settled by delivery of Stock, other Awards, or a combination
thereof (subject to Section 10(k)), as determined by the Committee at the date
of grant or thereafter.
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable period or portion
thereof to which forfeiture conditions apply (as provided in the Award document
evidencing the Deferred Stock), all Deferred Stock that is at that time subject
to such forfeiture conditions shall be forfeited; provided that the Committee
may provide, by rule or regulation or in any Award document, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes.
(iii)    Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Deferred Stock, either as a cash deferral or
with the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect. Such Dividend Equivalents shall be subject to
Section 6(g), including restrictions applicable in the case of performance-based
awards.
(f)    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify; provided, however, that dividend equivalents relating to a
performance-based award shall be earnable only upon the achievement of the
specified performance goals applicable to the performance-based award.
(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and


8



--------------------------------------------------------------------------------




payment contingent upon performance of the Company or business units thereof or
any other factors designated by the Committee, and Awards valued by reference to
the book value of Stock or the value of securities of or the performance of
specified subsidiaries or affiliates or other business units. The Committee
shall determine the terms and conditions of such Awards. Stock delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 6(h) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Stock,
other Awards, or other property, as the Committee shall determine. Cash awards,
as an element of or supplement to any other Award under the Plan, may also be
granted pursuant to this Section 6(h).
(i)    Performance Awards. Performance Awards, denominated in cash or in Stock
or other Awards, may be granted by the Committee in accordance with Section 7.
7.    Performance Awards.
(a)    Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and/or the timing thereof, upon
achievement or satisfaction of such performance conditions as may be specified
by the Committee. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may reserve the right to exercise its discretion to
reduce or increase the amounts payable under any Award subject to performance
conditions; provided, however, that (i) the reservation of discretion shall be
limited as specified under Sections 7(b) and 7(c) in the case of a Performance
Award intended to qualify as "performance-based compensation" under Code
Section 162(m); and (ii), in the case of any Performance Award denominated in
shares at the grant date (i.e., an Award which constitutes share-based equity
under Financial Accounting Standards Board (FASB) Accounting Standards
Codification 718 (“FASB ASC Topic 718”)), no discretion to reduce or increase
the amounts payable (except as provided under Section 10(c)) shall be reserved
unless such reservation of discretion is expressly stated by the Committee at
the time it acts to authorize or approve the grant of such Performance Award.
(b)    Performance Awards Granted to Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
"performance-based compensation" for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a pre-established performance goal and other terms set forth in
this Section 7(b).
(i)    Performance Goal Generally. The performance goal for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). The performance goal shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Treasury Regulation § 1.162-27 and successor
regulations thereto), including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of performance
goals being "substantially uncertain." The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.


9



--------------------------------------------------------------------------------




(ii)    Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company, shall he used by the
Committee in establishing performance goals for such Performance Awards: (1) net
sales or revenues; (2) earnings measures, including earnings from operations,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, or extraordinary or special items; (3) pre-tax income, net income
or net income per common share (basic or diluted); (4) return measures,
including return on assets (gross or net), return on investment, return on
capital, or return on equity; (5) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (6) interest expense after taxes; (7) net
economic profit (operating earnings minus a charge for capital) or economic
value created; (8) operating margin or profit margin; (9) stockholder value
creation measures, including stock price or total stockholder return; (10)
dividend payout levels, including as a percentage of net income; (11) expense
targets, working capital targets, or operating efficiency; and (12) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
total market capitalization, agency ratings of financial strength, completion of
capital and borrowing transactions, business retention, new product development,
customer satisfaction, employee satisfaction, management of employment practices
and employee benefits, supervision of information technology, litigation-related
milestones, goals related to capital structure, goals relating to relisting of
our stock on a specified stock exchange or trading market, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures. The
targeted level or levels of performance with respect to such business criteria
may be established at such levels and in such terms as the Committee may
determine, in its discretion, including in absolute terms, as a goal relative to
performance in prior periods, or as a goal compared to the performance of one or
more comparable companies or an index covering multiple companies. The Committee
may specify that performance will be determined before payment of bonuses,
capital charges, non-recurring or extraordinary income or expense, or other
financial and general and administrative expenses for the performance period.
Provided that the Committee has specified at least one performance goal under
this Section 7(b)(ii) qualifying the Award as performance-based under Section
162(m), the Committee may specify other performance goals or criteria (whether
or not listed in this Section 7(b)(ii)) as a basis for its exercise of negative
discretion with respect to the Award.
(iii)    Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to one year or more than one year, as
specified by the Committee. A performance goal under Section 7(b)(ii) shall be
established not later than the earlier of (A) 90 days after the beginning of any
performance period applicable to such Performance Award or (B) the time 25% of
such performance period has elapsed.
(iv)    Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iv). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.
(v)    Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. Subject to Section 7(a), the Committee may, in
its discretion, increase or reduce the amount of a settlement otherwise to be
made in connection with such Performance Awards,


10



--------------------------------------------------------------------------------




but may not exercise discretion to increase any such amount payable to a Covered
Employee in respect of a Performance Award subject to this Section 7(b) to the
extent that such discretion would increase the amount payable above that amount
designated as potentially payable upon achievement of the performance goal
intended to qualify the Award as “performance-based compensation” under Code
Section 162(m). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as "performance-based compensation" for purposes of Code Section 162(m). The
Committee shall specify the circumstances (if any) in which such Performance
Awards shall be paid or forfeited in the event of termination of employment by
the Participant or other event (including a change in control) prior to the end
of a performance period or settlement of such Performance Awards.
(c)        Annual Incentive Awards Granted to Covered Employees. The Committee
may grant an Annual Incentive Award to an Eligible Person who is designated by
the Committee as likely to be a Covered Employee. Such Annual Incentive Award
will be intended to qualify as "performance‑based compensation" for purposes of
Code Section 162(m), and therefore its grant, exercise and/or settlement shall
be contingent upon achievement of a pre-established performance goal or goals
and other terms set forth in Section 7(b) and this Section 7(c). Not later than
the applicable deadline specified in Section 7(b)(iii), the Committee shall
determine the Covered Employees who will potentially receive Annual Incentive
Awards, the amount(s) potentially payable thereunder, and the performance period
in which such amount(s) may be earned. The amount(s) potentially payable as
Annual Incentive Awards shall be based upon the achievement of a performance
goal or goals based on one or more of the business criteria set forth in Section
7(b)(ii) in the given performance period, as specified by the Committee. The
Committee may designate an Annual Incentive Award pool as the means by which
Annual Incentive Awards will be measured, which pool shall conform to the
provisions of Section 7(b)(iv). In such case, the portion of the Annual
Incentive Award pool potentially payable to each Covered Employee shall be
pre-established by the Committee. The foregoing notwithstanding, if any portion
of the Annual Incentive pool for a given fiscal year is not allocated and paid
out for that year, the Committee, at any time after such fiscal year, may
allocate and pay out from such then-unallocated amounts of hypothetical funding
remaining an Award to any Eligible Person other than a Covered Employee, but
such allocations may not affect the allocations or payouts to any Covered
Employee. In all cases, the maximum Annual Incentive Award of any Participant
shall be subject to the limitation set forth in Section 5(b). After the end of
the performance period, the Committee shall determine the amount, if any, of the
Annual Incentive Award for that performance period payable to each Participant.
Other provisions of Section 7(b) shall apply to an Annual Incentive Award under
this Section 7(c).


(d)    Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards, and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m). Specifically, the Committee shall certify in
writing, in a manner conforming to applicable regulations under Section 162(m),
prior to settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.
8.    Certain Provisions Applicable to Awards.
(a)    Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate. Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards.


11



--------------------------------------------------------------------------------




Subject to Sections 10(e) and 10(k), the Committee may determine that, in
granting a new Award, the in-the-money value or fair value of any surrendered
Award or award may be applied to reduce the exercise price of any Option, grant
price of any SAR, or purchase price of any other Award, and, subject to Sections
10(e) and 10(k), that the fair value of any surrendered Award or award may be
used to reduce the fair-value purchase price of any other Award.
(b)    Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii) and 6(c)(ii) (ten-year limit on Option and SAR terms, which
limit will apply to any other Award in the nature of a stock right that provides
the Participant with a right to exercise over a period of more than one year).
(c)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan (including Section 10(k) and Appendix A)) and any applicable Award
document, payments to be made by the Company or a subsidiary or affiliate upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property and may be made in it single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (subject to Section 10(k) and Appendix A)). Installment or
deferred payments may be required by the Committee (subject to Section 10(e) and
Appendix A) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any 409A Award that is vested and no longer
subject to a substantial risk of forfeiture (within the meaning of Code Section
409A), such Award will be distributed to the Participant, upon application of
the Participant, if the Participant has had an unforeseeable emergency within
the meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in
accordance with Section 409A(a)(2)(B)(ii) and subject to Appendix A.
(d)    No Personal Loans or Reloads. No term of an Award shall provide for a
personal loan to a Participant, including for payment of the exercise price of
an Option or withholding taxes relating to any Award. No term of an Award shall
provide for automatic “reload” grants of additional Awards upon exercise of an
Option or SAR or otherwise as a term of an Award.


(e)    Exemptions from Section 16(b) Liability. With respect to a Participant
who is then subject to the reporting requirements of Section 16(a) of the
Exchange Act in respect of the Company, the Committee shall implement
transactions under the Plan and administer the Plan in a manner that will ensure
that each transaction with respect to such a Participant is exempt from
liability under Rule 16b-3 or otherwise not subject to liability under
Section 16(b)), except that this provision shall not apply to sales by such a
Participant, and such a Participant may engage in other non-exempt transactions
under the Plan. The Committee may authorize the Company to repurchase any Award
or shares of Stock deliverable or delivered in connection with any Award
(subject to Sections 10(k) and 10(l)) in order that a Participant who is subject
to Section 16 of the Exchange Act will avoid incurring liability under
Section 16(b). Unless otherwise specified by the Participant, equity securities
or derivative securities acquired under the Plan which are disposed of by a
Participant shall be deemed to be disposed of in the order acquired by the
Participant.
(f)    Change in Control. The Committee may specify that an Award will become
automatically earned, vested and/or payable, in whole or part, upon a Change in
Control, in its discretion, by so specifying in an Award Agreement or other
governing document (in the absence of such a specification, the Plan does not
confer the right to such acceleration). For purposes of the Plan, unless
otherwise specified by the Committee in an Award Agreement or other governing
document, a "Change in Control" shall be deemed to have occurred if, after the
grant date of an Award, there shall have occurred any of the following:


12



--------------------------------------------------------------------------------




(i)    Any "person," as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is the "beneficial owner"
(as defined in Rule 13d‑3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company's then‑outstanding voting securities;


(ii)     Individuals who on the grant date of the Award constitute the Board of
Directors, and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
Grant Date or whose election or nomination for election was previously so
approved or recommended, cease for any reason to constitute at least a majority
thereof;
(iii)     There is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, if, immediately following consummation of any of the
foregoing, either (A) individuals who, immediately prior to such consummation,
constitute the Board do not constitute at least a majority of the members of the
board of directors of the Company or the surviving or parent entity, as the case
may be, or (B) the voting securities of the Company outstanding immediately
prior to such event do not represent (either by remaining outstanding or by
being converted into voting securities of a surviving or parent entity) at least
50% or more of the combined voting power of the outstanding voting securities of
the Company or such surviving or parent entity; or
(iv)     The stockholders of the Company have approved a plan of complete
liquidation of the Company and there occurs a distribution or other substantive
step pursuant to such plan of complete liquidation, or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction have a similar effect), and in each
case all material contingencies to the completion of the transaction have been
satisfied or waived.    
9.    Additional Award Forfeiture Provisions.
The Committee may condition a Participant's right to receive a grant of an
Award, to exercise the Award, to retain cash, Stock, other Awards or other
property acquired in connection with an Award, or to retain the profit or gain
realized by a Participant in connection with an Award, including cash or other
proceeds received upon sale of Stock acquired in connection with an Award, upon
(i) compliance by the Participant with specified conditions relating to
adherence to standards of conduct in the preparation of financial statements and
reports filed with the Securities and Exchange Commission, non-competition,
confidentiality of information relating to or possessed by the Company,
non-solicitation of customers, suppliers, and employees of the Company,
cooperation in litigation, non-disparagement of the Company and its officers,
directors and affiliates, and other restrictions upon or covenants of the
Participant, including during specified periods following termination of
employment or service to the Company; and (ii), in the case of performance-based
compensation, the absence of material inaccuracies in the financial or other
information upon which achievement of performance goals was assessed.


10.    General Provisions.
(a)    Compliance with Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee and subject to Appendix A,
postpone the issuance or


13



--------------------------------------------------------------------------------




delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.
(b)    Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant, and such Awards or
rights that may be exercisable shall be exercised during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative, except that (i) Awards and related rights shall be transferred
to a Participant's Beneficiary or Beneficiaries upon the death of the
Participant, and (ii), subject to Section 1(a)(viii) of Appendix A, Awards and
other rights (other than ISOs and SARs in tandem therewith) may be transferred
to one or more transferees during the lifetime of the Participant, and may be
exercised by such transferees in accordance with the terms of such Award, but
only if and to the extent such transfers are permitted by the Committee and the
Committee has determined that there will be no transfer of the Award to a third
party for value, and subject to any terms and conditions which the Committee may
impose thereon (including limitations the Committee may deem appropriate in
order that offers and sales under the Plan will meet applicable requirements of
registration forms under the Securities Act of 1933 specified by the Securities
and Exchange Commission). A Beneficiary, transferee, or other person claiming
any rights under the Plan from or through any Participant shall be subject to
all terms and conditions of the Plan and any Award document applicable to such
Participant, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.
(c)    Adjustments. In the event that any large, special and non-recurring
dividend or other distribution (whether in the form of cash or property other
than Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination. repurchase, share
exchange, liquidation. dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee may, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter,
including the aggregate share limitation and full-value share limitation then
applicable under the Plan, (ii) the number and kind of shares of Stock by which
annual per-person Award limitations are measured under Section 5(b), (iii) the
number and kind of shares of Stock subject to or deliverable in respect of
outstanding Awards and (iv) the exercise price, grant price or purchase price
relating to any Award or, if deemed appropriate, the Committee may make
provision for a payment of cash or property to the holder of an outstanding
Award in settlement of such Award (subject to Section 10(k)). The Committee
shall provide for such equitable adjustments of outstanding awards in order to
preserve the positive intrinsic value of such awards, unless in the
circumstances the Participant would be able to realize such intrinsic value in
the absence of an adjustment. In furtherance of the foregoing, a Participant
shall have a legal right to an adjustment to an outstanding Award which
constitutes “share-based payment arrangement” in the event of an “equity
restructuring,” as such terms are defined under FASB ASC Topic 718, which
adjustment shall preserve without enlarging the value of the Award to the
Participant. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate or other business unit, or the financial statements
of the


14



--------------------------------------------------------------------------------




Company or any subsidiary or affiliate, or in response to changes in applicable
laws. regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee’s assessment of the business strategy of
the Company, any subsidiary or affiliate or business unit thereof, performance
of comparable organizations, economic and business conditions, personal
performance of a Participant, and any other circumstances deemed relevant;
provided that no such adjustment shall be authorized or made if and to the
extent that the existence of such authority or the making of a particular
adjustment would cause Options, SARs, or Performance Awards granted under
Section 8 to Participants designated by the Committee as Covered Employees and
intended to qualify as "performance-based compensation" under Code
Section 162(m) and regulations thereunder to otherwise fail to so qualify.


(d)    Tax Provisions.


(i)    Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, except a greater amount of Stock may
be withheld provided that any such withholding transaction that will result in
additional accounting expense to the Company must be expressly authorized by the
Committee.


(ii)    Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the effectiveness of such election. In any
case in which a Participant is permitted to make such an election in connection
with an Award, the Participant shall notify the Company of such election within
ten days of filing notice of the election with the Internal Revenue Service or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Code Section 83(b) or other
applicable provision.


(iii)    Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of ISOs under the circumstances described in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Participant shall notify the Company of such disposition within ten days
thereof.


(e)    Changes to the Plan and Awards. The Board may amend, suspend or terminate
the Plan or the Committee’s authority to grant Awards under the Plan without the
consent of stockholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to the Company’s stockholders for approval not
later than the earliest annual meeting for which the record date is after the
date of such Board action if such stockholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or trading
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other amendments to the Plan
to stockholders for approval. The Committee is authorized to amend the Plan if
its actions are within the scope of the Committee’s authority under its charter,
and subject to all other requirements that would apply if the amendment were
approved by the Board. The Committee is authorized to amend


15



--------------------------------------------------------------------------------




outstanding Awards, except as limited by the Plan. The Board and Committee may
not, however, amend outstanding Awards (including by means of an amendment to
the Plan), without the consent of an affected Participant, if such amendment
would materially and adversely affect the legal rights of such Participant under
any outstanding Award (for this purpose, actions that alter the timing of
federal income taxation of a Participant will not be deemed material unless such
action results in an income tax penalty materially adverse to the Participant,
and any discretion reserved by the Board or Committee with respect to an Award
is not limited by this provision). Without the approval of stockholders, the
Committee will not amend or replace previously granted Options or SARs in a
transaction that constitutes a "repricing." For this purpose, a “repricing”
means: (1) amending the terms of an Option or SAR after it is granted to lower
its exercise price or base price; (2) any other action that is treated as a
repricing under generally accepted accounting principles; and (3) canceling an
Option or SAR at a time when its strike price is equal to or greater than the
fair market value of the underlying Stock, in exchange or substitution for
another Option, SAR, Restricted Stock, other equity, or cash or other property,
unless the cancellation and exchange or substitution occurs in connection with a
merger, acquisition, spin-off or other similar corporate transaction. A
cancellation and exchange or substitution described in clause (3) of the
preceding sentence will be considered a repricing regardless of whether the
Option, Restricted Stock or other equity is delivered simultaneously with the
cancellation, regardless of whether it is treated as a repricing under generally
accepted accounting principles, and regardless of whether it is voluntary on the
part of the Participant. Adjustments to awards under Section 10(c) will not be
deemed "repricings," however. The Committee shall have no authority to waive or
modify any Award term after the Award has been granted to the extent that the
waived or modified term would be then mandatory for a new Award of the same type
under the Plan.


(f)    Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law and subject to Appendix A, deduct from and
set off against any amounts the Company or it subsidiary or affiliate may owe to
the Participant from time to time, including amounts payable in connection with
any Award, owed as wages, fringe benefits, or other compensation owed to the
Participant. Such amounts as may be owed by the Participant to the Company,
although the Participant shall remain liable for any part of the Participant’s
payment obligation not satisfied through such deduction and setoff. By accepting
any Award granted hereunder, the Participant agrees to any deduction or setoff
under this Section 10(f).


(g)    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an "unfunded" plan for incentive and deferred compensation (excluding
awards of Restricted Stock). With respect to any payments not yet made to a
Participant or obligation to deliver Stock pursuant to an Award, nothing
contained in the Plan or any Award shall give any such Participant any rights
that are greater than those of a general creditor of the Company; provided that
the Committee may authorize the creation of trusts and deposit therein cash,
Stock, other Awards or other property, or make other arrangements to meet the
Company’s obligations under the Plan. Such trusts or other arrangements shall be
consistent with the "unfunded" status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant.
(h)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.
(i)    Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether and when cash, other Awards or other property shall be
issued or paid in lieu of such


16



--------------------------------------------------------------------------------




fractional shares, or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
(j)    Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
"performance-based compensation" within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of authorization or grant of an Award. Accordingly, the terms of Sections 7(b),
(c), and (d), including the definitions of Covered Employee and other terms used
therein, shall be interpreted in a manner consistent with Code Section 162(m)
and regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.
(k)    Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee's authority under the Plan
(including under Sections 8, 10(c) and 10(e)) is limited to the extent necessary
to ensure that any Award of a type that the Committee has intended to be
"share-based equity" (and not a "share-based liability") subject to fixed
accounting with a measurement date at the date of grant under FASB ASC Topic 718
shall not be deemed a share-based liability (subject to "variable" accounting)
solely due to the existence of such authority, unless the Committee specifically
determines that the Award shall remain outstanding as a share-based liability
(i.e., subject to such "variable" accounting).
(l)    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations under the Plan, and any agreement under the Plan shall be
determined in accordance with the Delaware General Corporation Law, to the
extent applicable, other laws (including those governing contracts) of the State
of Delaware, without giving effect to principles of conflicts of laws, and
applicable federal law.
(m)    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan made to or held by a Participant
who is then resident or primarily employed outside of the United States or is
subject to taxation by a non-U.S. jurisdiction in any manner deemed by the
Committee to be necessary or appropriate in order that such Award shall conform
to laws, regulations, sound business practices and customs of the country in
which the Participant is then resident or primarily employed, or so that the
value and other benefits of the Award to the Participant, as affected by foreign
tax laws and other restrictions applicable as a result of the Participant’s
residence or employment abroad shall be comparable to the value of such an Award
to a Participant who is resident or primarily employed in the United States. An
Award may be modified under this Section 10(m) in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.
(n)    Limitation on Rights Conferred under Plan. No Participant shall have any
of the rights or privileges of a stockholder of the Company under the Plan,
including as a result of the grant of an Award or the creation of any trust and
deposit of shares therein, except at such time as an Option or SAR may have been
duly exercised or shares may be actually delivered in settlement of an Award;
provided, however, that a Participant granted Restricted Stock shall have rights
of a stockholder except to the


17



--------------------------------------------------------------------------------




extent that those rights are limited by the terms of the Plan and the agreement
relating to the Restricted Stock. Neither the Plan nor any action taken
hereunder shall be construed as (i) giving any Eligible Person or Participant
the right to continue as an Eligible Person or Participant or in the employ or
service of the Company or a subsidiary or affiliate or in any particular office
or position, (ii) interfering in any way with the right of the Company or a
subsidiary or affiliate to terminate any Eligible Person’s or Participant’s
employment or service at any time, or (iii) giving an Eligible Person or
Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and employees. Except as expressly provided in
the Plan and an Award document, neither the Plan nor any Award document shall
confer on any person other than the Company and the Participant any rights or
remedies thereunder. An Award shall not be deemed compensation for purposes of
computing benefits under any retirement plan of the Company or any subsidiary or
affiliate and shall not affect any benefits under any other benefit plan at any
time in effect under which the availability or amount of benefits is related to
the level of compensation (unless required by such other plan or arrangement
with specific reference to Awards under this Plan, provided that cash Annual
Incentive Awards will generally be deemed to be annual bonuses or annual
incentives under such other plans or arrangements).
(o)    Severability. If any of the provisions of this Plan or any Award document
is finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remaining
provisions shall not be affected thereby; provided, that, if any of such
provisions is finally held to be invalid, illegal, or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision shall be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder.
(p)    Plan Effective Date and Termination. The Plan shall became effective on
March 14, 2014, at the time that Spectrum Group International, Inc. (“SGI”)
completed the distribution of all of the outstanding Stock to SGI’s
stockholders. Unless earlier terminated by action of the Board of Directors, the
authority to make new grants under this Plan shall terminate on November 2, 2027
or, if later, the date that is ten years after the latest date upon which
stockholders of the Company have approved the Plan (after the SGI distribution),
with the Plan otherwise to remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan.




Appendix A – Compliance Rules Under Code Section 409A

Appendix A
Compliance Rules Under Code Section 409A
1.    General Rules for Section 409A Compliance.
The following rules will apply to the 2014 Stock Award and Incentive Plan (the
“Plan”). Capitalized terms used herein have the definitions as set forth in the
Plan.
(a)    409A Awards and Deferrals. Other provisions of the Plan notwithstanding,
the terms of any 409A Award, including any authority of the Company and rights
of the Participant with respect to the 409A Award, shall be limited to those
terms permitted under Section 409A, and any terms not permitted under Section
409A shall be automatically modified and limited to the extent necessary to
conform with Section 409A but only to the extent that such modification or
limitation is permitted under Code Section 409A and the regulations and guidance
issued thereunder. The following rules will apply to 409A Awards:
(i)
Elections. If a Participant is permitted to elect to defer compensation and in
lieu thereof receive an Award, or is permitted to elect to defer any payment
under an Award, such election will be permitted only at times and otherwise in
compliance with Section 409A. Such election shall be made in accordance with
Exhibit A to the 2004 Stock Award and Incentive Plan;

(ii)
Changes in Distribution Terms. The Committee may, in its discretion, require or
permit on an elective basis a change in the distribution terms applicable to
409A Awards (and Non-409A Awards that qualify for the short-term deferral
exemption under Section 409A) in accordance with, and to the fullest extent
permitted by, applicable guidance of the Internal Revenue Service under Code
Section 409A.

(iii)
Exercise and Distribution. Except as provided in Section 1(a)(iv) hereof, no
409A Award shall be exercisable (if the exercise would result in a distribution)
or otherwise distributable to a Participant (or his or her beneficiary) except
upon the occurrence of one of the following (or a date related to the occurrence
of one of the following), which must be specified in a written document
governing such 409A Award and otherwise meet the requirements of Treasury
Regulation § 1.409A-3:

(A)
Specified Time. A specified time or a fixed schedule;

(B)
Separation from Service. The Participant’s separation from service (within the
meaning of Treasury Regulation § 1.409A-1(h) and other applicable rules under
Code Section 409A); provided, however, that if the Participant is a “specified
employee” under Treasury Regulation § 1.409A-1(i), settlement under this Section
1(a)(iii)(B) shall instead occur at the expiration of the six-month period
following separation from service under Section 409A(a)(2)(B)(i). During such
six-month delay period, no acceleration of settlement may occur, except (1)
acceleration shall occur in the event of death of the Participant, (2), if the
distribution date was specified as the earlier of separation from service or a
fixed date and the fixed date falls within the delay period, the distribution
shall be triggered by the fixed date, and (3) acceleration may be permitted
otherwise if and to the extent permitted under Section 409A. In the case of
installments, this delay shall not affect the timing of any installment
otherwise payable after the six-month delay period. With respect to any 409A
Award, a reference in any agreement or other governing document to a
"termination of employment" which triggers a distribution shall be deemed to
mean a "separation from service" within the meaning of Treasury Regulation
§ 1.409A-1(h);

(C)
Death. The death of the Participant. Unless a specific time otherwise is stated
for payment of a 409A Award upon death, such payment shall occur in the calendar
year in which falls the 30th day after death;

(D)
Disability. The date the Participant has experienced a 409A Disability (as
defined below); and

(E)
409A Change in Control. The occurrence of a 409A Change in Control (as defined
below).

(iv)
No Acceleration. The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in accordance with Section 1(a)(iii)
hereof, except in the case of one of the following events:

(A)
Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency, as
defined below, but only if the net amount payable upon such settlement does not
exceed the amounts necessary to relieve such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the settlement, after taking
into account the extent to which the emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant’s other assets (to the extent such liquidation would not itself
cause severe financial hardship), or by cessation of deferrals under the Plan.
Upon a finding that an Unforeseeable Emergency has occurred with respect to a
Participant, any election of the Participant to defer compensation that will be
earned in whole or part by services in the year in which the emergency occurred
or is found to continue will be immediately cancelled.

(B)
Domestic Relations Order. The 409A Award may permit the acceleration of the
exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

(C)
Conflicts of Interest. Such 409A Award may permit the acceleration of the
settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or to comply with a Federal, state, local
or foreign ethics law or conflict of interest law in compliance with Treasury
Regulation § 1.409A-3(j)(4)(iii).

(D)
Change. The Committee may exercise the discretionary right to accelerate the
lapse of the substantial risk of forfeiture of any unvested compensation deemed
to be a 409A Award upon a 409A Change in Control or to terminate the Plan upon
or within 12 months after a 409A Change in Control, or otherwise to the extent
permitted under Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate
settlement of such 409A Award in any other circumstance permitted under Treasury
Regulation § 1.409A-3(j)(4).

(v)
Definitions. For purposes of this Section 1, the following terms shall be
defined as set forth below:

(A)
“409A Change in Control” shall be deemed to have occurred if, in connection with
any event defined as a change in control relating to a 409A Award under any
applicable Company document, there occurs a change in the ownership of the
Company, a change in effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, as defined in
Treasury Regulation § 1.409A-3(i)(5).

(B)
“409A Disability” means an event which results in the Participant being (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii), by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or its subsidiaries.

(C)
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Code Section 152, without regard to Code
Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant, loss of the
Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, and otherwise meeting the definition set forth in Treasury
Regulation § 1.409A-3(i)(3).

(vi)
Time of Distribution. In the case of any distribution of a 409A Award, if the
timing of such distribution is not otherwise specified in the Plan or an Award
agreement or other governing document, the distribution shall be made within 60
days after the date at which the settlement of the Award is specified to occur.
In the case of any distribution of a 409A Award during a specified period
following a settlement date, the maximum period shall be 90 days, and the
Participant shall have no influence (other than permitted deferral elections) on
any determination as to the tax year in which the distribution will be made
during any period in which a distribution may be made;

(vii)
Determination of “Specified Employee.” For purposes of a distributions under
Section 1(a)(iii)(B), status of a Participant as a “specified employee” shall be
determined annually under the Company’s administrative procedure for such
determination for purposes of all plans subject to Code Section 409A.

(viii)
Non-Transferability. The provisions of the Plan notwithstanding, no 409A Award
or right relating thereto shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Participant or the Participant's Beneficiary.



(ix)
Limitation on Setoffs. If the Company has a right of setoff that could apply to
a 409A Award, such right may only be exercised at the time the 409A Award would
have been distributed to the Participant or his or her Beneficiary, and may be
exercised only as a setoff against an obligation that arose not more than 30
days before and within the same year as the distribution date if application of
such setoff right against an earlier obligation would not be permitted under
Code Section 409A.



(x)
409A Rules Do Not Constitute Waiver of Other Restrictions. The rules applicable
to 409A Awards under this Section 1(a) constitute further restrictions on terms
of Awards set forth elsewhere in this Plan.

(b)    Separate Payments. Unless otherwise specified in the applicable Award
agreement, each vesting tranche of an Award shall be deemed to be a separate
payment for purposes of Code Section 409A, and any portion of a vesting tranche
that would vest on a pro rata basis in the event of a separation from service on
December 31 of a given year and the portion that would or would not vest pro
rata for the period from the beginning of a calendar year to the end of the
Company's fiscal year, and the remaining portion of such vesting tranche that
would not so vest, each shall be deemed to be a separate payment for purposes of
Code Section 409A.
(c)    Distributions Upon Vesting. In the case of any Non-409A Award providing
for a distribution upon the lapse of a substantial risk of forfeiture, if the
timing of such distribution is not otherwise specified in the Plan or an Award
agreement or other governing document, the distribution shall be made not later
than the 15th day of the third month after the end of the fiscal year in which
the substantial risk of forfeiture lapsed, and if a determination is to be made
promptly following the end of a performance year (as in the case of performance
shares) then the determination of the level of achievement of performance and
the distribution shall be made between the start of the subsequent fiscal year
and the 15th day of the third month of such subsequent fiscal year. In all
cases, the Participant shall have no influence (aside from any permitted
deferral election) on any determination as to the tax year in which the
distribution will be made.
(d)    Limitation on Adjustments. Any adjustment under the Plan shall be
implemented in a way that complies with applicable requirements under Section
409A so that Non-409A Option/SARs do not, due to the adjustment, become 409A
Awards, and otherwise so that no adverse consequences under Section 409A result
to Participants.


(e)    Release or Other Termination Agreement. If the Company requires a
Participant to execute a release, non-competition, or other agreement as a
condition to receipt of a payment upon or following a termination of employment,
the Company will supply to the Participant a form of such release or other
document not later than the date of the Participant's termination of employment,
which must be returned within the minimum time period required by law (or 21
days if no minimum period is so prescribed) and must not be revoked by the
Participant within the applicable time period for revocation (if any) in order
for the Participant to satisfy any such condition. If any amount constituting a
deferral of compensation under Section 409A payable during a fixed period
following termination of employment is subject to such a requirement and the
fixed period would begin in one Participant tax year and end in the next tax
year, the Company, in determining the time of payment of any such amount, will
not be influenced by the timing of any action of the Participant including
execution of such a release or other document and expiration of any revocation
period. In such cases, the Company will pay any such amount in the subsequent
tax year within the fixed period.


(f)    Special Disability Provision. Unless otherwise provided in an applicable
Award agreement or other governing document, in case of a disability of a
Participant, (i) for any Award or portion thereof that constitutes a short-term
deferral for purposes of Section 409A, the Company shall determine whether the
Participant's circumstances are such that the Participant will not return to
service, in which case such disability will be treated as a termination of
employment for purposes of determining the time of payment of such Award or
portion thereof then subject only to service-based vesting, and (ii) for any
Award or portion thereof that constitutes a 409A Award, the Company shall
determine whether there has occurred a "separation from service" as defined
under Treasury Regulation § 1.409A-1(h) based on Participant's circumstances, in
which case such disability will be treated as a separation from service for
purposes of determining the time of payment of such Award or portion thereof
then subject only to service-based vesting. In each case, the Participant shall
be accorded the benefit of vesting that would result in the case of disability
in the absence of this provision, so that the operation of this provision,
intended to comply with Section 409A, will not disadvantage the Participant. The
Company's determinations hereunder will be made within 30 days after the
disability arises or there occurs a material change in the Participant's
condition that constitutes the disability. In the case of any short-term
deferral, if (i) circumstances arise constituting a disability but not
constituting a termination of employment, (ii) the Award would provide for
vesting upon a termination due to disability, and (iii) the Award would not
qualify as a short-term deferral if the Participant were then permitted to elect
the time at which to terminate employment due to the disability, then only the
Company will be entitled to act to terminate Participant's employment due to
disability.


(g)    Limit on Authority to Amend. The authority to adopt amendments under
Section 10(e) does not include authority to take action by amendment that would
have the effect of causing Awards to fail to meet applicable requirements of
Section 409A.
(h)    Scope and Application of this Provision. For purposes of this Section 1,
references to a term or event (including any authority or right of the Company
or a Participant) being “permitted” under Section 409A mean that the term or
event will not cause the Participant to be deemed to be in constructive receipt
of compensation relating to the 409A Award prior to the distribution of cash,
shares or other property or to be liable for payment of interest or a tax
penalty under Section 409A.
2.    Deferral Election Rules.
If a participant in the Plan or any other plan, program or other compensatory
arrangement (a “plan”) of the Company” is permitted to elect to defer awards or
other compensation, any such election relating to compensation deferred under
the applicable plan must be received by the Company prior to the date specified
by or at the direction of the administrator of such plan (the “Administrator,”
which in most instances will be the head of Human Resources for the Company).
For purposes of compliance with Section 409A of the Internal Revenue Code (the
“Code”), any such election to defer shall be subject to the rules set forth
below, subject to any additional restrictions as may be specified by the
Administrator. Under no circumstances may a participant elect to defer
compensation to which he or she has attained, at the time of deferral, a legally
enforceable right to current receipt of such compensation.
(a)        Initial Deferral Elections. Any initial election to defer
compensation (including the election as to the type and amount of compensation
to be deferred and the time and manner of settlement of the deferral) must be
made (and shall be irrevocable) no later than December 31 of the year before the
participant’s services are performed which will result in the earning of the
compensation, except as follows:
•
Initial deferral elections with respect to compensation that, absent the
election, constitutes a short-term deferral may be made in accordance with
Treasury Regulation § 1.409A-2(a)(4) and (b);

•
Initial deferral elections with respect to compensation that remains subject to
a requirement that the participant provide services for at least 12 months (a
“forfeitable right” under Treasury Regulation § 1.409A-2(a)(5)) may be made on
or before the 30th day after the participant obtains the legally binding right
to the compensation, provided that the election is made at least 12 months
before the earliest date at which the forfeiture condition could lapse and
otherwise in compliance with Treasury Regulation § 1.409A-2(a)(5);

•
Initial deferral elections by a participant in his or her first year of
eligibility may be made within 30 days after the date the participant becomes
eligible to participate in the applicable plan, with respect to compensation
paid for services to be performed after the election and in compliance with
Treasury Regulation § 1.409A-2(a)((7);

•
Initial deferral elections by a participant with respect to performance-based
compensation (as defined under Treasury Regulation § 1.409A-1(e)) may be made on
or before the date that is six months before the end of the performance period,
provided that (i) the participant was employed continuously from either the
beginning of the performance period or the later date on which the performance
goal was established, (ii) the election to defer is made before such
compensation has become readily ascertainable (i.e., substantially certain to be
paid), (iii) the performance period is at least 12 months in length and the
performance goal was established no later than 90 days after the commencement of
the service period to which the performance goal relates, (iv) the
performance-based compensation is not payable in the absence of performance
except due to death, disability, a 409A Ownership/Control Change (as defined in
Section 10(d) of the Plan) or as otherwise permitted under Treasury Regulation
§ 1.409A-1(e), and (v) this initial deferral election must in any event comply
with Treasury Regulation § 1.409A-2(a)(8);

•
Initial deferral elections resulting in Company matching contributions may be
made in compliance with Treasury Regulation § 1.409A-2(a)(9); and

•
Initial deferral elections may be made to the fullest permitted under other
applicable provisions of Treasury Regulation § 1.409A-2(a).

(b)    Further Deferral Elections. The foregoing notwithstanding, for any
election to further defer an amount that is deemed to be a deferral of
compensation subject to Code Section 409A (to the extent permitted under Company
plans, programs and arrangements), any further deferral election made under the
Plan shall be subject to the following, provided that deferral elections in 2007
and 2008 may be made under applicable transition rules under Section 409A:
•
The further deferral election will not take effect until at least 12 months
after the date on which the election is made;

•
If the election relates to a distribution event other than a Disability (as
defined in Treasury Regulation § 1.409A-3(i)(4)), death, or Unforeseeable
Emergency (as defined in Treasury Regulation § 1.409A-3(i)(3)), the payment with
respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid (or in
the case of a life annuity or installment payments treated as a single payment,
five years from the date the first amount was scheduled to be paid), to the
extent required under Treasury Regulation § 1.409A-2(b);

•
The requirement that the further deferral election be made at least 12 months
before the original deferral amount would be first payable may not be waived by
the Administrator, and shall apply to a payment at a specified time or pursuant
to a fixed schedule (and in the case of a life annuity or installment payments
treated as a single payment, 12 months before the date that the first amount was
scheduled to be paid);

•
The further deferral election shall be irrevocable when filed with the Company;
and

•
The further deferral election otherwise shall comply with the applicable
requirements of Treasury Regulation § 1.409A-2(b).





18

